DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-9, 11-16 and 18-22 are currently pending. Claims 1-9, 11-16 and 18 and the species of species A where the C1-C7 fluoroalkyl group is a C7 fluoroalkyl group Reading on claims 1-3, 5-9, 11-16, and 18 have been elected without traverse in the response filed on 08/17/2022. This office action is the first office action on the merits of the claims 
Election/Restrictions
3.	Applicant’s election without traverse of Group I Claims 1-9, 11-16 and 18 and the species of species A where the C1-C7 fluoroalkyl group is a C7 fluoroalkyl group in the reply filed on 08/17/2022 is acknowledged.
Claims 4 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2022.
Information Disclosure Statement
4.	 The Non Patent Literature document of Soto et al listed on the IDS filed on 07/23/2021 has not been considered because a full copy of the document has not been provided and the journal of the document is indicated to be “Advanced Functional 1-5,19-21, Material” which makes it unclear what exactly the citation of the listed document is. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 5-9, 11-12, 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Paxson (US 2014/0314982 A1; listed in the restriction filed on 06/22/2022).
Concerning claim 1, 5-9, 11-12, 14, Paxson teaches a polymer film structure that is made from 1H,1H,2H,2H perfluorooctyl acrylate and divnyl benzene using ICVD  deposition on silicon wafer substrates (paragraph 0152 and Table 5 samples C1-C4).  The polymerization of these monomers would result in an crosslinked polymer matrix. The 1H,1H,2H,2H perfluorooctyl acrylate would result in a pendent group which is a C6 perfluoroalkyl group that is attached to a spacer that comprise a CH2CH2OC(O) which includes both  an ester group and a methylene group as well as the indicated C(O)-O-CH2 group as part of the larger spacer group that attaches the fluoroalkyl group to the backbone of the crosslinked polymer.  These polymer matrixes are indicated to have water contact angle measurements (paragraph 0154 and figure 22) which have advancing water contact angles that are above 90 ° (figure 22). As such Paxson teaches the claimed limitations. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 2-3, 13, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paxson (US 2014/0314982 A1).
Concerning claim 2-3,  Paxson teaches a polymeric film which can be crosslinked to improve rigidity and minimize Contact angle hysteresis (paragraph 0110) which is indicated to be able to include 2-(perfluro-3-methylbutyl)ethyl methacrylate which is indicated to be able to be combined with a crosslinking strategy (paragraph 0089). This monomer depending on what is considered to be part of the fluoro alkyl group can be considered to comprise a pendent C7 fluoroalkyl group.  This monomer is indicated to have enriched CF3 end group which promotes hydrophobicity (paragraph 0089), and improved hydrophobicity would result in increasing the contact angle of the final polymer . The crosslinked polymer film is indicated to have a water contact angle no less than  70° and in some embodiments having a contact angle  of greater than about 150 ° (paragraph 0112).  This is an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to make a crosslinked polymer using 2-(perfluro-3-methylbutyl)ethyl methacrylate which has a C7 fluoroalkyl group which is not a C6 fluoroalkyl group in a crosslinked polymer having the claimed water contact angle because Paxson teaches that 2-(perfluro-3-methylbutyl)ethyl methacrylate can be used in combination with a crosslinking strategy and further teaches an overlapping range of the claimed water contact angle. 
Concerning claim 13 Paxson further teaches that it is useful to have a lower contact angle hystereisis (paragraph 0105) and teaches that methods of  reducing the contact angle hysteresis such as treating the film after deposition (paragraph 0107 and adding a space to  C6fluoroalkyl pendent groups of the monomer (paragraph 0109) and providing crosslinking  to help minimize the contact angel hysteresis (paragraph 0110). The contact angle hysteresis for water is indicated to be  no greater than 50° and also no greater than 30 ° or no greater than 10° (paragraph 0112) and preferably the contact angle hysteresis is less than 25 ° (paragraph 0113). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed fluoroalkyl monomer in a crosslinked film having the claimed water contact angle and water contact angle hysteresis because Paxson teaches the use of the indicated fluoalkyl groups, the use of crosslinking to reduce contact angle hysteresis, as well as overlapping ranges with the water contact angle and the water contact angle hysteresis as well as indicating a preferred contact angle hysteresis within the claimed range. 
Concerning claim 15 Paxson further teaches that the use of initiated chemical vapor deposition can be used to provide thin polymeric film on metal substrates where the polymer is covalently bonded to the substrate (paragraph 0085), that the polymer can be covalently bonded t to  substrates such as steel stainless steel titanium nickel copper or silicon (paragraph 0091 and 0095-0096)  and further as is indicated above teaches an example of using initiated chemical vapor deposition using  1H,1H,2H,2H perfluorooctyl acrylate and divinyl benzene using ICVD  deposition on silicon wafer substrates (paragraph 0152 and Table 5 samples C1-C4). Th use of covalent grafting of the polymer film to the substrate is indicated to provide  resistance to delamination and improve the overall heat transfer of the film (paragraph 0095)
It would have been obvious to one of ordinary skill in the art at the time of filling to use the initiated chemical vapor deposition process to covalently bond the crosslinked polymer film to the substrate for the purpose of providing increased resistance to delamination and improves the overall heat transfer coefficient as is taught by Paxson. 
Concerning claim 16 Paxson further teaches that the substrate on which the polymer film is deposited can be woven or non woven fabric or paper among other substrates (paragraph 0093). 
It would have been obvious to one of ordinary skill in the art to provide the claimed polymer matrix on a fabric or paper substrate because Paxson teaches that the polymer film can be deposited on a fabric or paper substrate (paragraph 0093). 
Concerning claim 18 Paxson further teaches that the polymeric film is no greater that 500 nm in thickness and can be as thin as 10 nm (paragraph 0103). This provides a range for the thickness that is within the claimed range of at least 5 nm. 
It would have been obvious to one of ordinary kill in the art at the time of filling to provide the claimed crosslinked polymer matrix having the claimed thickness because Paxson teaches that the thickness of the polymer film is within the claimed range. 
7.	Claim(s) 1-3, 5-9, 11, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta (US 6,660,339 B1).
Concerning claim 1, 14 Datta teaches a method of coating a substrate   such that the coated substrates have a water contact angle of more than 95 ° (column 1 lines 5-25). The coating produced on the substrate indicated to preferably include a combination of monofunctional fluroacrylates and polyfunctional  fluoroacrylates and the monomer mixture is indaited to have an average of two or more double bonds (column 4 lines 20-25), which would result in a crosslinked polymer matrix. In a preferred embodiment the fluoro monomer is preferably a fluoroacrylate monomer having a structure of H2C=CR1COO(CH2)nR2 where R1 is hydrogen or methyl, n is 1 or 2 and R2 is a perfluorinated group such as a C1-C10 alkyl group (column 5 lines 30-50). This provides an overlapping range with the claimed range of the fluoroalkyl group having C1 to C7 fluoroalkyl groups. Particular examples of this monomer include 1,1 dihydroperfluoroctyl acrylate and methacrylate (column 5 lines 60-65).  The curable monomer component which is used is further indicated to include polyfunctional acrylates (column 5 lines 65-68) which would result in a crosslinked polymer matrix. Additionally the method used to provide the hydrophobic coating, specifically includes a crosslinking step (Claim 1) which indicates crosslinking would be present in the coating. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to make the claimed article having the crosslinked polymer matrix comprising the claimed pendant groups because Datta teaches a crosslinked article that preferably includes a fluoroacrylate monomer having a fluoroalkyl group having an overlapping range of the number of carbon atoms with the claimed range of carbon atoms of the indicated fluroalkyl group. 
Concerning claim 2-3 and 5-9 and 11 Datta further teaches that one of the examples of the preferred monomer present in the monomer composition which is used to make the polymer matrix are 1,1 dihydroperfluoroctyl acrylate and methacrylate (column 5 lines 60-65). These monomers have the claimed structure having a C7 perfluoroalkyl group and a methyl ester containing spacer that attaches the perfluoroalkyl group to the polymer backbone. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the 1,1 dihydroperfluoroctyl acrylate or methacrylate monomer to make the claimed crosslinked polymer matrix because Datta teaches that these monomers are examples of the preferred fluoromonomer used to make the polymer coating. 
Concerning claim 15 Datta further teaches that the substrate is exposed to a plasma before the substrate is exposed to the monomer composition (claim 11 and claim 1). This would result in the substrate having radical groups which would react with the monomers used to form the polymer film and thus the polymer film being covalently bound to substrate. 
It would have been obvious to one of ordinary skill in the art at the time of filling to provide the claimed article where the polymer matrix and the substrate are covalently bound together because Datta teaches that the substrate can be exposed to plasma before allowing the monomer composition to be deposited on the substrate which would result in the polymer and the substrate being covalently bound to one another. 
Concerning claim 16 Datta further teaches that the substrate can be a woven or nonwoven substrate (column 6 lines 1-10 and claim 3) which would correspond to the claimed indication of a fabric. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed fabric substrate because Datta teaches that the substrates can be a woven or nonwoven substrate. 
Concerning claim 18 Datta further teaches that the polymer coating thickness is from 0.001 to 1 microns (column 4 lines 5-10) which corresponds to 1 to 1000 nm. This is a greatly overlapping range with the claimed range as approximately 99.7 % of the range indicated by Datta is within the claimed range. As such the range of Datta provides sufficient specificity for the anticipation of this limitation. 

Conclusion
8.	Claims 1-3, 5-9, 11-16, and 18 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763